Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 6/6/2022.  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-58, 60-64, 66-84, and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szatkowski (US4737272) in view of WO 18/033658 (of record) and Yoon (US 5167798). Szatkowski “272 discloses a multi-cell arrangement incorporating two means for generating bubbles for flotation. A large bubble generator generally recognized as a self-drawing impeller 19 and a fine bubble (microbubble) generator generally recognized as a circulating pump with air addition (41). Szatkowski ‘272 recognizes the use of more than the 3 illustrated serially arranged tanks for treating tails as shown in fig. 1 [12, 2+]. 
Szatkowski fails to teach the specific design providing the stages/function recited. WO 18/033658 teaches the use of a flotation cell arrangement/line aided by gravity flow having a roughing stage (see fig. 30 with cells 41, scavenger stage (cells 42) and cleaner stage (cells 43). All cells seek to contribute to the final concentrate at A off the cleaner cells or final tail C off the scavengers or a middling recycle B off the scavenger cells which is recycled to the head of the process [25, 26]. Flow sheets of the nature set forth by WO ‘658 are common and to employ the Szatkowski cells in such an arrangement would yield no more than a predictable result. Many apparatus claims recite the material being acted upon which carries no patentable weight in an apparatus claim.
Szatkowski fails to each the specific inlet outlet arrangement claimed in Figs. The fig. 1-2 embodiment of Yoon ‘798 discloses the specifics of a microbubble generator system which employs a pump to recycle a portion of nonfloated tails , aerates the tails and uniformally distributes the tails back to the flotation cell to create a rising flow of fine sized air bubbles to effect flotation in the specific inlet outlet arrangement claimed. To employ his specific arrangement for the broader pump recycle aeration arrangement of Szatkowski  ‘272 would have been obvious to one of ordinary skill before the effective filing date of the claimed invention.
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 45 above, and further in view of Dobby (USPGP 20130140218). The use of a preflotation flotation conditioner tank is well known and taught by Dobby ‘218 (see air injection and agitation tank 1. As this preconditioning results in a beneficial effect one of ordinary skill would desire to employ such an arrangement.
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. Applicant argues that Szatkowski in view of Yoon fails to teach the inlet outlet arrangement claimed. Szatkowski teaches that slurry from the cell is removed via an outlet and provided with fine bubbles (micro bubbles) before being returned to the cell. In later embodiments (Fig, 15), Szatkowski teaches the slurry outlet is below the fine bubble/slurry inlet (41). However, as it is a different embodiment than used for the rejection, said inlet outlet arrangement cannot be considered to be anticipatory. Attention is directed to Yoon Figs. 1-2 that clearly show a slurry outlet (61) at the bottom of cell, microbubble generator (55), and a return inlet (62) located above the slurry outlet (Figs. 1-2). Thus, the argued limitation is obvious in view of Yoon as such an arrangement is known and used in the art for recirculating slurry from the cell while providing the cell with microbubbles generated during the recirculation circuit. 
In regards to flow between the cells by gravity, Szatkowski teaches a multicell flotation unit that has flow from one cell to another but fails to the flow occurs by gravity.  WO 18/033658 teaches a unit that has multiple cells wherein the flow from one cell to another can be aided by gravity or pumps. It is noted that flow between flotation units would have to be done via pumps or gravity. As such, one skilled in the art would have found it obvious ensure flow between the cells via gravity as taught in WO 18/033658 as it is one of the only means to ensure flow within the system. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Szatkowski, Yoon, and WO 18/033658 teach all argued claim limitations and it would have been obvious to combine the cited references together (see above). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777